Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 8th day of July,
2010 (the “Effective Date”) by and between Touchmark Bancshares, Inc., a Georgia
corporation (the “Company”), Touchmark National Bank, a national banking
association (the “Bank”), and Jorge L. Forment (the “Executive”).  The Company
and the Bank are collectively referred to herein as the “Employer”.  This
Agreement will be subject to approval of the Executive’s appointment by Office
of the Comptroller of the Currency (OCC) and other regulatory authorities, as
may be required.

 

W I T N E S S E T H

 

WHEREAS, Executive has agreed to become Chief Financial Officer of the Company
and the Bank; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment with Employer.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and intending to be legally bound hereby and by these recitals, the
parties agree as follows:

 

1.             Position and Duties.  Employer agrees to employ Executive as
Chief Financial Officer of the Company and the Bank, with such powers and duties
as may be assigned from time to time by the President and Chief Executive
Officer of the Company or the Bank, subject to the terms, conditions and
provisions of this Agreement.  Executive accepts such employment and agrees to
serve without additional compensation, if elected, in any other senior executive
position of the Company or the Bank reasonably requested of him and as an
officer and/or director of any subsidiary of the Company in accordance with
Section 7 hereof.  Executive shall devote his full-time best efforts to such
employment and shall apply substantially that degree of skill and diligence in
rendering services to the Company and its subsidiaries under this Agreement as
would be applied by a person of ordinary prudence and comparable experience
under similar circumstances.  In connection therewith, Executive shall report to
and be subject to the direction of the President and Chief Executive Officer of
the Company and the Bank.

 

2.             Compensation.

 

(a)           Annual Salary.  Commencing on the Effective Date, Executive shall
be entitled to receive from Employer an annual salary of not less than $150,000
per year, (the “Annual Salary”) payable in accordance with Employer’s normal
payroll practice, prorated for any partial employment period.  The Annual Salary
may be increased from time to time by the Board of Directors of the Company, in
its sole discretion, but shall not be decreased without the written consent of
Executive.  The Board of Directors in exercising its discretion shall consider
Executive’s performance in light of the specific goals and objectives for
Executive which the Board of Directors shall establish in writing, after
consultation with Executive.

 

--------------------------------------------------------------------------------


 

(b)           Stock Options.

 

(i)            Upon the Effective Date, the Company shall grant to Executive
non-qualified stock options to purchase five thousand (5,000) shares of the
Company’s common stock at a price of $8.39 per share.  The options shall vest
and become exercisable immediately upon the Effective Date.

 

(ii)           Upon the one year anniversary of the Effective Date, and provided
that this Employment Agreement remains in effect, the Company shall grant to
Executive non-qualified stock options to purchase five thousand (5,000) shares
of the Company’s common stock at a price per share equal to the book value of
the underlying shares. The options shall vest and become immediately exercisable
when granted.  As used in this paragraph, “book value” means the value of a
share of the Company’s common stock determined by taking the Company’s total
shareholders’ equity and dividing by the number of outstanding shares of the
Company’s common stock as of the grant date, which shall be determined from the
most recent report containing financial statements provided to the Company’s
primary federal regulator.

 

3.             Fringe Benefits, Vacation Time, Expenses and Perquisites.

 

(a)           Benefit Plan Participation.  Executive shall be eligible to
participate in or receive benefits under all corporate employment benefit plans
made available by Employer to its executives and key management employees
including, but not limited to, any pension, savings, insurance, medical or
health-and-accident plan or arrangement, subject to and on a basis consistent
with terms, conditions and overall administration of such plans and
arrangements.

 

(b)           Vacation Time Allowances.  Executive shall be entitled each year
to four (4) weeks of paid vacation per calendar year (prorated for 2010 and any
other partial year).  Unused vacation days shall not accrue or be carried
forward from year to year.

 

(c)           Business Expense Reimbursement.  During the term of his employment
hereunder, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him (in accordance with the policies and
procedures established by Employer) in performing services hereunder, provided
that Executive properly accounts therefor in accordance with corporate policy.

 

(d)           Automobile Allowance.  Employer will provide to Executive a
monthly cash car allowance in the amount of $500.

 

(e)           Cell Phone and Miscellaneous Expenses.  Employer will provide
Executive a monthly allowance for his cell phone and other miscellaneous
expenses related to his employment with the Company, which are submitted to the
Employer by the Executive, of up to $100.

 

4.             Restrictive Covenants.  Executive acknowledges that he has
performed services or will perform services hereunder which directly affect
Employer’s business.  Accordingly, the

 

2

--------------------------------------------------------------------------------


 

parties deem it necessary to enter into the protective agreement set forth
below, the terms and conditions of which have been negotiated by and between the
parties hereto.

 

(a)           Non-Competition.  Executive expressly covenants and agrees that
during the term of his employment hereunder and for a period of twelve (12)
months after termination of his employment for any reason other than pursuant to
subsection (c), (d) or (f) of Section 8 hereof, Executive shall not directly or
indirectly, either as a principal, agent, employee, employer, stockholder,
organizer, director, co-partner or in any other individual or representative
capacity whatsoever, engage as an executive level employee, providing services
the same as or substantially similar to those provided by him under this
Agreement, in the banking and financial services business, which includes, but
it is not limited to, the commercial banking, insurance agency, wealth
management, trust, savings and loan, and mortgage banking businesses, and any
other business in which the Company or any of its subsidiaries is engaged,
anywhere within seventy-five (75) miles of the Company’s principal executive
offices at 3651 Old Milton Parkway, Alpharetta, Gwinnett County, Georgia;
provided, however, that Executive shall not be prohibited hereunder from
investing in a business similar to the business of the Company or any of its
subsidiaries if such investment is limited to less than five percent of the
capital stock or other securities of any corporation or similar organization.

 

(b)           Non-Solicitation of Employees.  Executive agrees that he will, for
so long as he is employed by Employer and for a period of twelve (12) months
after termination of his employment for any reason (i) not solicit, entice,
persuade, or induce any other employee of the Company or any of its subsidiaries
to leave the employ of such entity, and (ii) refrain from recruiting, or
attempting to recruit, directly or by assisting others, any individual who is
employed by the Company or any of its subsidiaries at the time of the attempted
recruiting.

 

(c)           Non-Solicitation of Customers.  Executive agrees, for so long as
he is employed by Employer and for a period of twelve (12) months after
termination of his employment for any reason, Executive shall not, directly or
indirectly, solicit any business from any of the customers of the Company or its
subsidiaries, or actively seek prospective customers of the Company or its
subsidiaries, with whom Executive had material contact within the last
twenty-four (24) months of Executive’s employment hereunder for purposes of
providing products or services that are similar to or competitive with those
provided by the Company or any of its subsidiaries, if the Company or any of its
subsidiaries is also then still engaged in such business.

 

5.             Unauthorized Disclosure.  Executive shall not, without the
written consent of the Board of Directors of the Company or a person authorized
thereby, knowingly disclose to any person, other than an employee of Employer or
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of his duties hereunder or as required by law,
any material confidential information obtained by him while in the employ of
Employer with respect to any of Employer’s services, products, improvements,
formulas, designs or styles, processes, customers, methods of distribution or
any business practices the disclosure of which he knows will be materially
damaging to Employer; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive) or any information of a

 

3

--------------------------------------------------------------------------------


 

type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by Employer.

 

The covenants contained in this Section 5 shall survive the termination of
Executive’s employment with the Company for any reason for a period of two
(2) years; provided, however, that with respect to those items of confidential
information which constitute a trade secret under applicable law, Executive’s
obligations of confidentiality and non-disclosure as set forth in this Section 5
shall continue to survive after said two-year period to the greatest extent
permitted by applicable law.  These rights of the Company are in addition to
those rights the Company has under the common law or applicable statutes for the
protection of trade secrets.

 

6.             Injunctive Relief.  It is understood and agreed by the parties
hereto that the services to be rendered by Executive hereunder are of a special,
unique, extraordinary and intellectual character, which gives them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages, and additionally that a breach by Executive of the covenants set out in
Sections 4 or 5 of this Agreement will cause Employer great and irreparable
injury and damage.  Executive hereby expressly agrees that Employer shall be
entitled to the remedies of injunction, specific performance and other equitable
relief to prevent a breach of Sections 4 or 5 of this Agreement by Executive. 
This provision shall not, however, be construed as a waiver of any of the
remedies which Employer may have for damages or otherwise.

 

7.             Subsidiaries.  It is understood and agreed by the parties hereto
that, at the election and direction of Employer and without modification of the
terms and provisions hereof, Executive shall also serve as an executive officer
and/or director of any one or more subsidiaries of the Company, when and as so
determined by Employer.

 

8.             Termination of Employment.  This Agreement shall be for a term
commencing on the Effective Date and ending twenty-four (24) months thereafter,
unless sooner terminated in accordance with the provisions of this Section 8. 
On and after twelve (12) months from the Employment Date, this Agreement may be
terminated by any party hereto, for any reason, or without reason, upon six
(6) months written notice to the other party.  Upon termination of Executive’s
employment for any reason, Executive or, in the event of Executive’s death,
Executive’s estate, shall be entitled to Executive’s Annual Salary prorated
through the date of termination.  Any other payments or benefits earned by or
owed to Executive hereunder at the time of termination of employment, but not
yet paid to Executive, shall be paid to Executive or his estate at such time as
is provided by the terms of the applicable Employer plan or policy.  Executive’s
right to any additional payments and benefits for periods after the date of
termination of employment shall be determined in accordance with the following
provisions of this Section 8.

 

(a)           Termination Upon Disability of Executive.  Employer or Executive
may terminate Executive’s employment hereunder upon written notice to the other
party in the event that by reason of Executive’s physical or mental impairment
(a “disability”), Executive is incapable of performing his duties hereunder for
a period of ninety (90) consecutive days or a total of one hundred fifty (150)
days in any twelve-month period.  If any disagreement concerning whether
Executive has suffered a “disability” (as used in this Section) occurs

 

4

--------------------------------------------------------------------------------


 

between Executive and Employer, Executive (or his spouse or personal
representative if Executive is unable to communicate with reason) shall select a
physician, and Employer shall select a physician.  Such physicians shall select
a third physician, and the three physicians shall then determine by majority
vote whether Executive is disabled (as used in this Section).  The decision of a
majority of such physicians shall be binding on Employer and Executive.

 

(b)           Termination by the Company for Proper Cause.  The occurrence of
any of the following events or circumstances shall constitute “Cause” for the
termination, at the election of Employer, of the employment of Executive under
this Agreement:

 

(i)                                     conduct by Executive that amounts to
fraud, material dishonesty, gross negligence or willful misconduct in the
performance of his duties hereunder;

 

(ii)                                  the conviction of Executive of a felony;

 

(iii)                               initiation of suspension or removal
proceedings against Executive by federal or state regulatory authorities acting
under lawful authority pursuant to provisions of federal or state law or
regulation which may be in effect from time to time;

 

(iv)                              knowing violation of federal or state banking
laws or regulations; or

 

(v)                                 the failure by Executive, after advance
written notice to him, to comply with reasonable policies or directives of the
Board of Directors or President and Chief Executive Officer of the Employer.

 

In the event that Employer discharges Executive for Cause, such notice of
discharge shall be accompanied by a written and specific description of the
circumstances constituting Cause.

 

Upon the termination of Executive’s employment hereunder by Employer for Cause,
no additional benefits or monies shall be due Executive other than those accrued
hereunder or under any benefit plans of Employer as of the date of termination. 
In addition, in the event that Employer discharges Executive for Cause and the
acts or omissions of Executive constituting Cause result in material economic
harm to the Company or in reputational harm causing quantifiable material injury
to the Company, then, notwithstanding anything to the contrary herein or the
terms of any Company plan or program, as of the date of termination (i) Employer
shall have no further obligations to make any payments or provide any benefits
to Executive or his dependents hereunder or under any compensatory or benefit
plan or arrangement of Employer and, if applicable, (ii) any outstanding options
and warrants to purchase shares of the Company’s common stock granted by the
Company to Executive shall immediately expire to the extent not previously
exercised.

 

5

--------------------------------------------------------------------------------


 

In the event that Employer discharges Executive alleging Cause and it is
subsequently determined pursuant to Section 11(f) that the termination was
without proper cause, then such discharge shall be deemed a discharge without
Cause subject to the provisions of Section 8(c) hereof.

 

(c)           Termination by Employer Without Cause.  Employer may terminate
Executive’s employment hereunder at any time without Cause by written notice to
Executive, in which event Employer shall continue to pay Executive his Annual
Salary, as in effect immediately prior to such termination, for a period ending
six (6) months prior to the expiration of this Agreement; provided, however,
that on or after twelve (12) months from the Effective Date, if Employer
terminates Executive pursuant to this Section 8(c), Employer shall be obligated
to continue to pay Executive his salary then in effect for six (6) months from
the date of termination.

 

(d)           Termination by Executive For Good Reason.  In the Event Executive
terminates his employment for Good Reason, Employer shall provide to Executive
all of the payments and benefits to which Executive would have been entitled
pursuant to Section 8(c) had Employer terminated Executive’s employment without
Cause.  For purposes of this Agreement, the term “Good Reason” shall mean:

 

(i)                                     a substantial alteration by Employer in
the nature or status of Executive’s responsibilities which renders Executive’s
position to be of less dignity, responsibility or scope;

 

(ii)                                  Employer requiring Executive to be based
anywhere other than the Company’s principal executive offices; or

 

(iii)                               any material breach by Employer of its
obligations contained in this Agreement.

 

(e)           Termination by Executive Without Good Reason.  In the event
Executive terminates his employment with Employer for any reason (including
retirement) other than Good Reason, death or disability, no additional benefits
or monies shall be due Executive other than those accrued hereunder or under any
benefit plans of Employer as of the date of termination.  In addition, should
Executive terminate his employment pursuant to this Section 8(e), any options
then held by Executive which were acquired pursuant to Section 2(b) of this
Agreement shall be immediately forfeit by the Executive.

 

(f)            Termination By Executive Following Change in Control.  In the
event of a “change in control” of the Company, as defined herein, Executive
shall be entitled, for a period of 30 days from the date of closing of the
transaction effecting such change in control and at his election, to give
written notice to Employer of termination of this Agreement and to receive an
amount (the “Severance Amount”) equal to the lesser of (i) the amount of Annual
Salary and bonus received by Executive in the one-year period immediately
preceding the change in control or (ii) the maximum amount that will result in
no portion of the amount payable or rights accruing hereunder being subject to
an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended.  The determination of the amount of any potential reduction in the

 

6

--------------------------------------------------------------------------------


 

rights or payments shall be made in good faith by Employer.  Executive shall
cooperate in good faith with Employer in making such determination and providing
the necessary information for such purpose.  The Severance Amount shall be paid
in cash, in equal monthly installments over the one-year period commencing on
the date of the termination of Executive’s employment.  For purposes of this
Section 8(f), “change in control” of the Company shall mean:

 

(i)                                     any transaction, whether by merger,
consolidation, asset sale, tender offer, reverse stock split, or otherwise,
which results in the acquisition or beneficial ownership (as such term is
defined under rules and regulations promulgated under the Securities Exchange
Act of 1934, as amended) by any person or entity or any group of persons or
entities acting in concert, of 50% or more of the outstanding shares of Common
Stock of the Company;

 

(ii)           the sale of all or substantially all of the assets of the
Company; or

 

(iii)          the liquidation of the Company.

 

(g)           Effect of Termination on Other Positions.  If, on the date of his
termination of employment with Employer, the Executive is a member of the Board
of Directors of the Company or any of its subsidiaries, or holds any other
position with the Company or any of its subsidiaries, the Executive shall be
deemed to have resigned from all such positions as of the date of his
termination of employment with Employer.  Executive agrees to execute such
documents and take such other actions as Employer may request to reflect such
resignation.

 

9.             Release.  Executive hereby acknowledges and agrees that prior to
Executive’s or his dependents’ right to receive from Employer any compensation
or benefits to be paid or provided to him or his dependents hereunder following
the termination of his employment for any reason, Executive may be required by
the Company and the Bank, in their sole discretion, to execute a release
substantially in the form of Exhibit A hereto.

 

10.          Return of Materials.  Upon termination of employment hereunder,
Executive shall promptly deliver to Employer all correspondence, manuals,
letters, notes, notebooks, reports and any other documents or tangible items
containing or constituting confidential information about the business of
Employer.

 

11.          Miscellaneous.

 

(a)           Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested — in the case of Executive, to his residence address as set
forth in the books and records of Employer, and in the case of Employer, to the
address of the Company’s principal place of business, in care of the Chairman of
the Compensation Committee of the Board of Directors of the Company — or to such
other person or at such other address with respect to each party as such party
shall notify the other in writing.

 

7

--------------------------------------------------------------------------------


 

(b)           Successors.  This Agreement shall inure to the benefit of and be
binding upon Executive, Employer and any successor to Employer.

 

(c)           Severability.  Except as noted below, should any provision of this
Agreement be declared or determined by any court of competent jurisdiction or
arbitrator to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms, or provisions of this Agreement shall not be affected
thereby and the invalid or unenforceable part, term, or provision shall be
deemed not to be a part of this Agreement.  The covenants set forth in this
Agreement are to be reformed pursuant to subsection (d) of this Section 11 if
held to be unreasonable or unenforceable, in whole or in part, and, as written
and as reformed, shall be deemed to be part of this Agreement.

 

(d)           Reformation.  If any of the covenants or promises of this
Agreement are determined by any court of law or equity or arbitrator, with
jurisdiction over this matter, to be unreasonable or unenforceable, in whole or
in part, as written, Executive hereby consents to and affirmatively requests
that said court or arbitrator, to the extent legally permissible, reform the
covenant or promise so as to be reasonable and enforceable and that said court
or arbitrator enforce the covenant or promise as so reformed.  Additionally,
should the laws of the State of Georgia change during the term of this Agreement
in any manner that could affect the enforceability of the terms and covenants
contained herein, the parties agree to amend this Agreement or execute a new
Agreement to achieve compliance with such new law.

 

(e)           Amendment.  This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing without the consent of any other
person and, so long as Executive lives, no person other than the parties hereto
shall have any rights under or interest in this Agreement or the subject matter
hereof.

 

(f)            Arbitration.  Except as otherwise provided herein, in the event
of any controversy, dispute or claim arising out of, or relating to this
Agreement, or the breach thereof, or arising out of any other matter relating to
Executive’s employment with Employer or the termination of such employment, the
parties may seek recourse only for temporary or preliminary injunctive relief to
the courts having jurisdiction thereof and if any relief other than injunctive
relief is sought, Employer and Executive agree that such underlying controversy,
dispute or claim shall be settled by arbitration conducted in Gwinnett County,
Georgia in accordance with this Section 11(f) and the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”).  The matter shall be
heard and decided, and awards rendered by a panel of three arbitrators (the
“Arbitration Panel”).  The Company and Executive shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”) and those two arbitrators shall select a third arbitrator;
provided, however, that in the event the two arbitrators cannot agree on a third
arbitrator, the AAA shall select a third arbitrator from the Commercial Panel. 
The award rendered by the Arbitration Panel shall be final and binding as
between the parties hereto and their heirs, executors, administrators,
successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof.  Employer and Executive will each bear their own
costs for legal representation in any arbitration, except that the Arbitration
Panel will have the authority to award all remedies provided by applicable law,
including recovery of attorney fees when so provided by applicable law. 
Employer will pay all arbitrators’ fees and other administrative fees in
connection with any

 

8

--------------------------------------------------------------------------------


 

arbitration hereunder; provided, however, that the Arbitration Panel may require
all or a portion of such fees and expenses to be paid by Executive in the event
the Arbitration Panel determines that Executive’s position in the arbitration
proceeding was without merit.

 

(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia.

 

(h)           Entire Agreement.  This Agreement contains the entire agreement of
the parties concerning the matters set forth herein and therein, and all
promises, representations, understandings, arrangements and prior agreements
regarding the subject matter hereof, other than those set forth herein, are
superseded hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

“COMPANY”

 

 

 

Touchmark Bancshares, Inc.

 

 

 

 

 

By:

/s/ J.J. Shah

 

 

Jayendrakumar J. Shah, M.D.

 

 

Chairman, Board of Directors

 

 

 

 

 

“BANK”

 

 

 

Touchmark National Bank

 

 

 

 

 

By:

/s/ J.J. Shah

 

 

Jayendrakumar J. Shah, M.D.

 

 

Chairman, Board of Directors

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

/s/ Jorge L. Forment

 

Jorge L. Forment

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

This RELEASE is made by the undersigned (“Executive”) in favor of Touchmark
Bancshares, Inc. (the “Company”) and Touchmark National Bank (the “Bank”) this
         day of                               ,               .

 

WHEREAS, Executive, the Company and the Bank, are parties to that certain
Employment Agreement, dated as of July 8, 2010 (the “Employment Agreement”); and

 

WHEREAS, pursuant to Section 9 of the Employment Agreement, it is a condition to
the Company and the Bank’s obligation to make certain payments and provide
certain benefits to Executive following the termination of Executive’s
employment that Executive execute and deliver to the Company and the Bank a
release in the form hereof

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
subject to the following sentence, Executive hereby releases the Company and the
Bank and any affiliated entities and their respective officers, directors,
shareholders, executives and agents, from any and all claims, demands, suits,
causes of action, damages or expenses which Executive has had or may have in the
future, arising out of Executive’s employment as an executive of the Company or
the Bank and Executive’s separation from the Company and the Bank, including,
without limitation:

 

(a)                                  claims under any and all federal, state or
local laws or regulations, including, but not limited to any labor, employment
or benefit laws prohibiting any form of discrimination such as the Fair Labor
Standards Act, the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, and the Civil Rights Act of 1991;

 

(b)                                 any right to recover under any claim that
may be filed by the Equal Employment Opportunity Commission, or state or local
human relations commission, or any other federal, state or local governmental
agency; and

 

(c)                                  any claim that Executive is entitled to any
payments or benefits other than as expressly set forth in the Employment
Agreement.

 

It is understood by the parties hereto that Executive shall have twenty one (21)
days from tender of this Release within which to consider to execute this
Release.  Executive agrees that any changes to this release do not restart the
running of this twenty one (21) day period.  The Company, the Bank and the
Executive agree that for a period of seven (7) days following the execution of
this Release, the Executive may revoke this Release and this Release will not
become effective or enforceable until after that revocation period has expired. 
Said revocation

 

--------------------------------------------------------------------------------


 

must be delivered in writing on or before 5:00 p.m. on the seventh (7th) day
after the execution of this Release to the corporate President or Secretary at
the Company and the Bank.

 

IN WITNESS WHEREOF, intending to be legally bound, Executive has executed this
Release on the date first set forth above.

 

 

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------